Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 15
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 3/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11289170. Although the claims at issue are not identical, they are not patentably distinct from each other because USP independent claim 1 recites each and every element of Instant Application independent claim 1 and moreover recites additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20090073797) in view of Ellis et al. (US 20130054881) and Lee (US 20190051362).

Regarding independent claim 1, Song discloses a nonvolatile memory device (Figs. 2-18) comprising: 
a memory cell region (Fig. 2 shows memory cell region 100)  including a first metal pad (claim 4 describes pads for memory); and 
a peripheral circuit region (Fig. 2 along with [0046] shows peripheral circuit region 500) including a second metal pad (Fig. 2 along with [0046] describes that peripheral circuit group 500 includes a plurality of pad arrays 510) and vertically connected to the memory cell region by the first metal pad and the second metal pad ([0015] describes that semiconductor memory device further comprises a peripheral circuit group that is disposed between the banks and includes pad arrays arranged vertically to the mat rows), 
wherein the memory cell region includes a memory block including a plurality of memory cells disposed in a vertical direction (Fig. 2 shows
banks (equivalent to blocks) of memory cells as an array in X and Y direction), and 
wherein the peripheral circuit region includes a control circuit (Fig. 2 along with [0042] shows that common control blocks 310 are disposed between the fuse blocks 301 in the fuse group 300. That belongs to peripheral region) configured to: 
Song does not disclose determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation; and perform a data erase operation by changing a level of a voltage applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded.
However, Ellis teaches determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation ([0042] describes determining wear attribute 303, which is defined as a characteristic of the erase blocks 304 that degrades the reliability of the erase blocks 304 to retain information); and
Lee teaches perform a data erase operation by changing a level of a voltage applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded([0163]-[0165] describes the erase verify operation may be performed using an erase verify voltage that is gradually decreased from the highest erase verify voltage).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee and Ellis to Song such that determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation; and perform a data erase operation by changing a level of a voltage applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded in order to organize erase blocks according to wear attribute to reduce costs, simplify systems, and increase performance as taught by Ellis (Abstract and [0083]) and to provide a method for performing erase and program operations on a memory device as taught by Lee ([0002]) respectively.

Regarding independent claim 15, Song discloses a nonvolatile memory device (Figs. 2-18) comprising: 
a memory cell region (Fig. 2 shows memory cell region 100)  including a first metal pad (claim 4 describes pads for memory); and 
a peripheral circuit region  (Fig. 2 along with [0046] shows peripheral circuit region 500) including a second metal pad (Fig. 2 along with [0046] describes that peripheral circuit group 500 includes a plurality of pad arrays 510) and vertically connected to the memory cell region by the first metal pad and the second metal pad ([0015] describes that semiconductor memory device further comprises a peripheral circuit group that is disposed between the banks and includes pad arrays arranged vertically to the mat rows), 
wherein the memory cell region includes a memory block including a plurality of memory cells disposed in a vertical direction (Fig. 2 shows banks (equivalent to blocks) of memory cells as an array in X and Y direction), and 
wherein the peripheral circuit region includes a control circuit (Fig. 2 along with [0042] shows that common control blocks 310 are disposed between the fuse blocks 301 in the fuse group 300. That belongs to peripheral region) configured to: 
Song does not disclose determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation; and perform a data erase operation by changing an amount of time during which a voltage is applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded.
However, Ellis teaches determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation ([0042] describes determining wear attribute 303, which is defined as a characteristic of the erase blocks 304 that degrades the reliability of the erase blocks 304 to retain information); and
Lee teaches perform a data erase operation by changing an amount of time during which a voltage is applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded (Fig. 20B and [0164] describes the time taken to perform the erase operation is shorter in duration).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee and Ellis to Song such that determine whether a data erase characteristic for the memory block is degraded for each predetermined cycle of data erase operation; and perform a data erase operation by changing an amount of time during which a voltage is applied to selection transistors for selecting the memory block as an erase target block when it is determined that the data erase characteristic is degraded in order to organize erase blocks according to wear attribute to reduce costs, simplify systems, and increase performance as taught by Ellis (Abstract and [0083]) and to provide a method for performing erase and program operations on a memory device as taught by Lee ([0002]) respectively.
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20090073797) in view of Ellis et al. (US 20130054881) and Lee (US 20190051362) further in view of Shim et al. (US 20210012840).

Regarding claim 12, Song, Ellis and Lee together disclose all the elements of claim 1 as above but they do not disclose the first metal pad and the second metal pad are formed of copper.
However, Shim teaches the first metal pad and the second metal pad are formed of copper (claim 8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Shim to modified Song such that the first metal pad and the second metal pad are formed of copper in order to provide methods of erasing data in nonvolatile memory
devices, such as three-dimensional nonvolatile memory devices, with higher reliability of erasure and improved and more accurate data retention characteristics in non-erased cells as taught by Shim ([0004)).

Regarding claim 13, Song, Ellis and Lee together disclose all the elements of claim 1 as above but they do not disclose the first metal pad and the second metal pad are connected by bonding manner.
However, Shim teaches the first metal pad and the second metal pad are connected by bonding manner (Fig. 17 and [0112]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Shim to modified Song such that the first metal pad and the second metal pad are connected by bonding manner in order to provide methods of erasing data in nonvolatile memory devices, such as three-dimensional nonvolatile memory devices, with higher reliability of erasure and improved and more accurate data retention characteristics in non-erased cells as taught by Shim ([0004)).

Regarding claim 14, Song, Ellis and Lee together disclose all the elements of claim 1 as above but they do not disclose the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer.
However, Shim teaches the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer (Fig. 17 and [0112]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Shim to modified Song such that the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer in order to provide methods of erasing data in nonvolatile memory devices, such as three- dimensional nonvolatile memory devices, with higher reliability of erasure and improved and more accurate data retention characteristics in non- erased cells as taught by Shim ([0004)).

Claims 18-20 are exact replication of claims 12-14 and henceforth are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/4/2022